DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Jeff Stollman during a communication on September 21, 2021. 

The claims have been amended as follows: 

Claims 1-41 	(Canceled)

Claim 42.	(Canceled)



Claim 44.	(Canceled)

Claim 45. 	(Previously Presented)  The computer-implemented method for extending utility of at least one information-technology blockchain, as disclosed in claim 62, further comprising the step of archiving said first blockchain.

Claim 46. 	(Previously Presented)  The computer-implemented method for extending utility of at least one information technology blockchain, as disclosed in claim 62, further comprising the steps of:  creating at least one machine-readable link referring to one or more blocks in said first blockchain; and adding said at least one machine-readable link to at least one of said first set of transactions appended to said second blockchain.

Claim 47. 	(Canceled)

Claim 48. 	(Currently Amended)  The computer-implemented method for extending utility of at least one information-technology blockchain, as disclosed in claim 62, wherein said second blockchain uses a blockchain policy or procedurepolicy or procedure


Claim 50.	(Currently Amended)  The computer-implemented method for extending utility of at least one information-technology blockchain, as disclosed in claim 62, wherein said rules for selecting transactions in the first blockchain include at least one of an asset type, 

Claim 51. 	(Canceled)

Claim 52.	(Previously Presented)  The computer-implemented method for extending utility of at least one information-technology blockchain, as disclosed in claim 62, further comprising the following steps:
removing blocks from said first blockchain where said blocks have been appended to said first blockchain subsequent to said calculation of the net state, and prior to appending said generated anti-blocks to said first blockchain;
removing selected transactions from said removed blocks based upon the monitoring and rules;
directing said removed transactions to said second blockchain according to the rules.

Claim 53. 	(Canceled)

Claim 54. 	(Previously Presented)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, wherein all transactions in said first blockchain are selected transactions.

Claim 55. 	(Canceled)

Claim 56. 	(Previously Presented)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, further comprising archiving of said first blockchain after said redirecting of certain new transactions to said second blockchain.

Claim 57. 	(Previously Presented)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, further comprising creating at least one machine-readable link referring to one or more blocks in said first blockchain; and adding said at least one machine-readable link to at least one of said first set of transactions appended to said second blockchain.

Claim 58.	(Previously Presented)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, wherein said second blockchain is a new blockchain.

Claim 59. 	(Currently Amended)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, wherein said second blockchain uses a blockchain policy or procedurepolicy or procedure

Claim 60.	(Previously Presented)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, wherein said second blockchain uses an operating protocol distinct from an operating protocol used by said first blockchain.

Claim 61.	(Previously Presented)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, wherein said transformation protocol further executes:
removing blocks from said first blockchain where said blocks have been appended to said first blockchain subsequent to calculation of the net state, and prior to appending said generated anti-blocks to said first blockchain;
removing selected transactions from said removed blocks based upon the monitoring and rules;
directing said removed transactions to said second blockchain.

Claim 62.	(Currently Amended)  A computer-implemented method for extending utility of at least one information-technology blockchain, said method comprising the steps of:
Storing, by at least one of a plurality of agent compute devices, rules in a computer memory;
Monitoring, by at least one of said plurality of agent compute devices, 
Determining, by at least one of said plurality of agent compute devices,
Selecting or creating, by at least one of said plurality of agent compute devices, said second blockchain; 
Selecting transactions, by at least one of said plurality of agent compute devices, in the first blockchain to be transformed and migrated to the second blockchain based upon the monitoring and rules;
Storing, by at least one of said plurality of agent compute devices, said selected transactions in a computer memory;
Calculating, by at least one of said plurality of agent compute devices, a net state of said selected transactions according to the rules;
Creating, by at least one of said plurality of agent compute devices, a first set of transactions based on said net state, said first set of transactions to be appended to the second blockchain according to the rules;
Appending, by said second blockchain, said first set of transactions to the second blockchain according to the rules;
Generating, by at least one of said plurality of agent compute devices,
evaluating said net states for each account included in said first set of transactions, according to the rules;
creating at least one second set of transactions to negate, in the first blockchain, information included in said first set of transactions, according to the rules;
creating at least one block includingand
Appending, by said first blockchain,
Receiving, by at least one of said plurality of agent compute devices,
Redirecting, by at least one of said plurality of agent compute devices, said after-transactions to the second blockchain according to the rules.

Claim 63.	(Currently Amended)  The computer-implemented method for extending utility of at least one information-technology blockchain, as disclosed in claim 62, wherein said at least one of a plurality of agent compute devices

Claim 64.	(Currently Amended)  The computer-implemented method for extending utility of at least one information-technology blockchain, as disclosed in claim 62, 

Claim 65.	(Currently Amended)  A computing apparatus for extending utility of at least one information-technology blockchain, comprising:
a first plurality of compute
a second plurality of compute
at least one compute device
Storing rules in the memory of said at least one compute device
Monitoring, the first blockchain, according to the rules;
Selecting transactions in the first blockchain to be transformed and migrated to the second blockchain based upon the monitoring and rules;
Storing said selected transactions in the memory of said at least one compute device;
Calculating a net state of said selected transactions according to the rules;
Creating a first set of transactions based on said net state, said first set of transactions to be appended to the second blockchain according to the rules;
Directing said first set of transactions to the second blockchain to be appended according to the rules;
Generating anti-blocks comprising transactions that negate said first set of transactions appended to the second blockchain according to the rules, wherein said anti-blocks are generated by 
evaluating said net states for each account included in said first set of transactions, according to the rules;
creating at least one second set of transactions to negate, in the first blockchain, information included in said first set of transactions, according to the rules;
creating at least one block including
Directing the generated anti-blocks to the first blockchain to be appended according to the rules; 
Receiving, after calculation of said net states, transactions that should be redirected to the second blockchain (“after-transactions”), according to the rules; and
Redirecting said after-transactions to the second blockchain according to the rules.



Claim 66.	(Currently Amended)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, wherein said first plurality and second plurality of compute devices

Claim 67.	(Currently Amended)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 65, 

Claim 68.	(Newly Added)  The computer-implemented method for extending utility of at least one information-technology blockchain, as disclosed in claim 64, wherein the rules provide for not selecting particular transactions from the first blockchain to be migrated to the second blockchain.

Claim 69.	(Newly Added)  The computing apparatus for extending utility of at least one information-technology blockchain, as disclosed in claim 67, wherein the rules provide for not selecting particular transactions from the first blockchain to be migrated to the second blockchain.

Reasons for Allowance

Claims 43, 45-46, 48-50, 52, 54 and 56-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 62 and 65 are directed to blockchain operation and architecture by
creating or selecting one or more new or existing child blockchains that are initiated or supplemented using a net state of its predecessor or parent blockchain to reduce the size of the current operational blockchain. Back et al. (US 2016/0330034 A1) discloses a computer-implemented method for transferring an asset from a parent chain to a sidechain by generating a simplified payment verification (SPV) proof associated with the parent chain asset, validating the SPV proof associated with the parent chain asset and generating a sidechain asset corresponding to the parent chain asset.
Additionally, Calder et al. (US 8,751,863 B2) discloses monitoring, by at least one of said plurality of agent compute devices,  a first blockchain, according to the rules (Col. 10 lines 35-60, Col. 25 lines 25-30 and Col. 25 line 63-Col. 26 line 5, Col. 27 lines 42-51, Col. 30 lines 20-61), selecting transactions, by at least one of said plurality of agent compute devices, in the first blockchain to be transformed and migrated to the second blockchain based upon the monitoring and rules (Col. 10 lines 35-60, Col. 25 lines 25-30 and Col. 25 line 63-Col. 26 line 5, Col. 27 lines 42-51, Col. 30 lines 20-61) and redirecting, by at least one of said plurality of agent compute devices, said after-transactions to the second blockchain according to the rules. (Col. 10 lines 35-60, Col. 25 lines 25-30 and Col. 25 line 63-Col. 26 line 5, Col. 27 lines 42-51, Col. 30 lines 20-61).
However, the prior art does not teach nor fairly suggest neither singly nor in combination:
- Storing, by at least one of a plurality of agent compute devices, rules in a computer memory;
- Determining, by at least one of said plurality of agent compute devices, a second blockchain based upon the rules;
- Selecting or creating, by at least one of said plurality of agent compute devices, said second blockchain;
- Creating, by at least one of said plurality of agent compute devices, a first set of transactions based on said net state, said first set of transactions to be appended to the second blockchain according to the rules
- Appending, by said second blockchain, said first set of transactions to the second blockchain according to the rules;
- Generating, by at least one of said plurality of agent compute devices, anti-blocks comprising transactions that negate said first set of transactions appended to the second blockchain according to the rules, wherein said anti-blocks are generated by 
evaluating said net states for each account included in said first set of transactions, according to the rules;
creating at least one second set of transactions to negate, in the first blockchain, information included in said first set of transactions, according to the rules;
creating at least one block including said at least one second set of transactions (an “anti-block”); and
- Appending, by said first blockchain, the generated anti-blocks to the first blockchain according to the rules;
- Receiving, by at least one of said plurality of agent compute devices, after calculation of said net states, transactions to be redirected to the second blockchain (“after-transactions”), according to the rules; and

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685